DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 10/15/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Applicants further elect poly-3-hydroxybutyrate as specific polyhydroxyoxyalkanoate, claims 1-3, 5-16 and 18-21 read on the elected species and are under examination.
	Claims 1-3, 5-21 are pending, claims 1-3, 5-16 and 18-21 are under examination.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 2 introduces new matter as the claim recites the limitation: "spherical” There is no support in the specification for this limitation. The limitation of: "spherical" was not described in the specification as filed, and person skilled in the art would not recognize in the applicant’s disclosure a description of the invention as presently claimed. The specification discloses “substantially spherical” but does not describe the instantly claimed limitation.  There is no guidance in the specification to select “spherical” and from MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments.  Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales et al. (US20150231042).
 

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Gonzales et al.  teaches a skin cleansing composition, preferably a facial cleanser, comprising biodegradable abrasive particles having a mean Circularity of from about 0.60 to 0.90 (abstract). The biodegradable abrasive particles are from about 0.1% to about 10% of the composition (page 2, [0022]). The composition my comprise dermatologically acceptable carrier, the carrier includes about 5% to 40% of water and about 1% to 95% of oil such as silicones, hydrocarbon, ester or fatty amide, the oil includes volatile or non-volatile oil. “Non-volatile” means a material that exhibits a vapor pressure of no more than about 0.2 mm Hg at 25°C. at one atmosphere and/or a material that has a boiling point at one atmosphere of at least about 300° C. “Volatile” means that the material exhibits a vapor pressure of at least about 0.2 mm. of mercury at 20° C (page 3, [0032-0034]). The biodegradable abrasive particles  is polyhydroxy alkanoate (PHA) selected from the group consisting of poly-3-hydroxybutyrate (PHB), poly-3-hydroxyhexanoate, poly-3-hydroxy-Valerate, poly-3-hydroxy butyrate-co-3-hydroxyvalerate (PHBV), poly-3-hydroxybutyrate-co-3-hydroxyhexanoate, and blends thereof. The molecular weight of these polymer varies from 200 KDa to 3,000 KDa (page 4, 0054-0055]). In an embodiment, biodegradable abrasive particles have a mean particle size as expressed by the area-equivalent diameter of from about 10um, 50 um, or 100um to about 200 um, 350 um, or 1,000 um, or preferably from about 150 um to about 250 um (page 6, [0075]). Inclusion of a large quantity of filler helps break the polymer into abrasive particles and features biodegradable particles with large Surface areas (e.g., via porosity and capillarity) which enhance the degradation kinetics (page 4, [0056]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Gonzales et al.  is that Gonzales et al. is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Regarding claim 1, 3, 9, 12, 15-16, 18 and 21, Gonzales et al.   teaches a skin cleansing composition comprising 1-99% of oil and / or 5-40% of water as carrier; about 0.1% to about 10% of poly-3-hydroxybutyrate particle with particle size of 10 um to 200 um.
Regarding process of spray drying, this is considered as product by process. Please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
Regarding claim 2, Gonzales et al. teaches particles having a mean Circularity of from about 0.60 to 0.90, Circularity of 0.90 is considered as spherical since there is no definite of circularity for spherical shape in the specification.

Regarding claim 6, 19, one artisan in the art would have been motivated to adjust and optimize particle surface area form 0.5 m2/g to 20m2/g, especially in the absence of showing of criticality of claimed range. MPEP 2144.05.
Regarding claim 7, 20, one artisan in the art would have been motivated to adjust and optimize oil absorption from 30g oil / 100g to 300 oil / 100g, especially in the absence of showing of criticality of claimed range. MPEP 2144.05.
Regarding claim 8, Gonzales et al. teaches porous particle, that indicates hollow capsule.
Regarding claim 11, Gonzales et al. teaches molecular weight of these polymer varies from 200 KDa to 3,000 KDa.
Regarding claims 13-14, Gonzales et al. teaches volatile and non-volatile oil hat would encompassing volatile and non-volatile oil defined in claims 13-14 as common volatile and non-volatile oil.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicants argue that the process of spray drying produce different particles from the particles in prior art and all the arguments are incorporated herein by reference.
In response to this argument: This is nor persuasive. Spray drying does not necessarily produce the particle with properties cited in the specification. As evidence by Chickering (US20010027614) teaching spray drying variable shape and morphology of polymer particle (page 2, [0024]; page 4, [0050]; page 5, [0056]) with different spray drying process parameter for many application such as cosmetic (page 4, [0053]); Lavarone et al. (US20100063218]) teaching spraying drying produce polymer particle as alternative to grinding (page 2, [0024])  for many cosmetic application such as moisturizer and body cleanser (page 9, [0120]).  Thus, skin cleanser is also cosmetic and since no spray drying process parameter are cited in the claim, applicants failed to prove that spray drying make different particle. Those properties of particle such as acting as texturing agent are not cited in the claim, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., properties of particles) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, the 103 rejection is still proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JIANFENG SONG/Primary Examiner, Art Unit 1613